Citation Nr: 0509125	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for loss of a testicle, 
claimed as a groin injury, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran filed a timely notice 
of disagreement with the RO's rating decision in October 
2001.  Thereafter, the RO issued a statement of the case 
(SOC) in April 2003, and the veteran perfected his appeal 
with a timely filed June 2003 VA Form 9.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The Board notes that during the veteran's November 2004 
hearing, his representative appeared to raise a claim for 
reconsideration of the RO rating decision dated in May 1979.  
This matter is referred to the RO for all further appropriate 
action.


FINDINGS OF FACT

1.  By rating decision dated in August 1987, the RO declined 
to find that new and material evidence had been submitted to 
reopen a claim for service connection for loss of a testicle, 
claimed as a groin injury.

2.  The evidence received since the August 1987 RO decision 
does raise a reasonable possibility of substantiating the 
claim.

3.  Loss of a testicle is related to service.




CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO decision in August 1987, and thus the claim of 
service connection for removal of a testicle, claimed as a 
groin injury, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).

2.  Loss of a testicle was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board has considered the veteran's application to reopen 
his claim with respect to the VCAA, 38 U.S.C.A. §§ 5100 et. 
seq. (West 2003).  Given the favorable outcome as noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for loss of a 
testicle, and if so whether service connection is warranted

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In a May 1979 decision, the RO denied the claim of service 
connection for loss of a testicle, claimed as a groin injury.  
The RO found that the veteran's undescended right testicle 
was a congenital disability for which VA benefits were not 
payable.  That decision is now final.  See 38 U.S.C.A. § 
7104.  In an August 1987 decision, the RO denied the 
veteran's request to reopen the claim of service connection 
for loss of a testicle.  The veteran was given notice of his 
appellate and procedural rights but did not submit an appeal.  
Therefore, that RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

The evidence associated with the veteran's claims file at the 
time of the May 1979 rating decision included the veteran's 
September 1974 enlistment examination report.  His genito-
urinary system was normal at that time.  A March 1975 service 
record shows the veteran had a partially undescended testicle 
on the right following a parachute jump.  The physician 
opined that his condition was probably due to parachute 
training and jumping.  A March 1976 in-service 
hospitalization report shows the veteran was admitted with a 
history of right ectopic testis, possibly since a right 
hernia repair at age 4.  During this hospitalization the 
veteran underwent a right inguinal orchiectomy.  His final 
diagnosis was right ectopic testis.  The July 1978 separation 
examination report noted only the veteran's left testicle was 
present.

In May 1979, the veteran underwent VA examination.  The 
examiner noted a surgical absence of the right testis.  
Otherwise, the external genitalia were within normal limits.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the veteran's application to reopen was 
received prior to this date, in March 2001, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

The veteran, in March 2001, filed an application to reopen 
the claim for service connection for loss of a testicle.  In 
support of his claim, the veteran submitted several written 
statements.  In an April 2001 statement, he noted that the 
area where his surgery was performed was still sensitive and 
always appeared slightly swollen.  He indicated in April 2001 
that his groin injury that led to his loss of a testicle was 
a result of his parachute jumping.  After a particular jump, 
he felt extreme pain and discomfort in his groin area and 
discovered a large lump.  He was told he needed to have 
surgery.

In an October 2001 written statement, the veteran indicated 
that he was never bothered by the testicle during his 
childhood or at any time up until an errant parachute jump in 
service.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  The veteran's 
representative noted that the veteran had no problems as a 
child and was always healthy.  He underwent a hernia 
operation at age six, but that caused no problems.  He stated 
that he was very active in sports before joining the 
military.  Upon enlistment, he was given a full examination.  
No one noted that he had an undescended testicle at that 
time.  In service, the veteran trained to be a paratrooper.  
The veteran described a particular jump when his chute opened 
and he was jerked up.  He immediately felt pain in his groin.  
He went to sick call the next day.  He was told his risk of 
testicular cancer would be greater if he did not have the 
testicle removed.

The written statements and testimony of the veteran are new 
since at the time of the August 1987 RO decision, they were 
not associated with the veteran's claims file.  The evidence 
is also material.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's previously denied claim seeking entitlement to 
service connection for loss of a testicle, is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The claim of entitlement to service connection for a 
psychiatric disorder with schizoid features having been 
reopened, the Board is now required to conduct a de novo 
review of the case.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  It 
is clear from the veteran's service medical records that his 
genito-urinary system was normal upon entry into the 
military.  There is no clear and unmistakable evidence which 
demonstrates that he entered service with a testicle 
disorder.  See 38 C.F.R. § 3.304.  While a service doctor in 
March 1976 reported that the veteran had a history of right 
ectopic testis possibly since a right hernia repair at age 4, 
this cannot amount to clear and unmistakable error that his 
condition existed prior to service.  This statement is 
speculative at best, and was not based on any review of the 
veteran's medical reports.  Another doctor in service who 
diagnosed the veteran as having an undescended testicle 
stated that it was probable that the veteran's in-service 
parachute training caused his condition.  The Board finds 
this evidence probative in establishing a link between his 
current condition and service.  The Board notes that the RO 
has previously denied the claim stating that the condition 
was congenital.  A review of the record, however, does not 
lend any support for the RO's finding that his condition was 
congenital.  As there is no medical evidence showing that his 
condition was congenital, the veteran's claim cannot be 
barred on this basis.  Therefore, resolving all doubt in the 
favor of the veteran, the Board finds that service connection 
for the loss of a testicle is warranted.


ORDER

Service connection for loss of a testicle, claimed as a groin 
injury, is granted.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


